           Case 1:19-cv-01796-PEC Document 121 Filed 01/16/20 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   BID PROTEST




AMAZON WEB SERVICES, INC.,

                              Plaintiff,
                                                           Case No. 19-1796 C
     v.
                                                           Judge Campbell-Smith
UNITED STATES OF AMERICA,
by and through the U.S. Department of Defense,

                              Defendant,

     and

MICROSOFT CORPORATION,

                              Defendant-Intervenor.



    PLAINTIFF’S MOTION TO STRIKE PLAINTIFF’S UNOPPOSED MOTION FOR
                     LEAVE TO ENLARGE PAGE LIMIT

          Pursuant to Rule 7(b) of the Rules of the United States Court of Federal Claims, Plaintiff,

 Amazon Web Services, Inc. (“AWS”), respectfully requests this Court strike the Unopposed

 Motion for Leave to Enlarge Page Limit Plaintiff filed earlier today, January 16, 2020 (“Motion

 for Enlargement”). See Pl.’s Unopposed Mot. for Leave to Enlarge Page Limit, ECF No. 120.

 Plaintiff inadvertently noted in the heading of its Motion for Enlargement, and in the ECF docket

 entry, that its Motion was Unopposed. However, as explained in the Motion for Enlargement,

 while Defendant does not oppose Plaintiff’s Motion, Defendant-Intervenor does. After consulting

 with Defendant and Defendant-Intervenor regarding this unintentional error, both parties consent

 to Plaintiff’s present Motion to Strike.




                                                   1
        Case 1:19-cv-01796-PEC Document 121 Filed 01/16/20 Page 2 of 2



      Accordingly, Plaintiff requests the Court GRANT Plaintiff’s Motion to Strike Plaintiff’s

Unopposed Motion for Leave to Enlarge Page Limit.



Dated: January 16, 2020                   Respectfully submitted,



                                          By:
                                                  Kevin P. Mullen
                                                  Morrison & Foerster LLP
                                                  2000 Pennsylvania Ave., NW
                                                  Washington, DC 20006-1888
                                                  Telephone: 202.887.1500
                                                  Facsimile: 202.887.0763

                                                  Attorney of Record for Plaintiff,
                                                  Amazon Web Services, Inc.


Of Counsel:

J. Alex Ward                                     Andrew S. Tulumello
Sandeep N. Nandivada                             Daniel P. Chung
Caitlin A. Crujido                               GIBSON, DUNN & CRUTCHER LLP
Alissandra D. Young                              1050 Connecticut Avenue, N.W.
Morrison & Foerster LLP                          Washington, D.C. 20036
2000 Pennsylvania Ave., NW                       (202) 955-8500
Washington, DC 20006-1888
                                                 Theodore J. Boutrous, Jr.
                                                 Richard J. Doren
                                                 Eric D. Vandevelde
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 333 South Grand Avenue
                                                 Los Angeles, CA 90071-3197
                                                 (213) 229-7000




                                             2
